DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11, 040, 173.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all of the claimed features [see column 23 lines 26-37].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-32, 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (Pub. No.: US 2013/0137963).
Regarding claim 29, Olson discloses a catheter comprising: 
an elongate shaft (30) extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end [see 0032, 0035,0068, 0071 and figs 5A-5B] by disclosing a shaft 30 having a proximal end 32 and a distal end 34 [see 0032];
a plurality of magnetically permeable shaft strips disposed along a shaft length of the elongate shaft [see figs 5A-5B], wherein:
the plurality of magnetically permeable shaft strips (56) are circumferentially spaced apart from one another in a radial direction [see figs 5A-5B];
the magnetically permeable shaft strips (56) longitudinally extend along the elongate shaft [see figs 5A-5B].
Olson discloses the markers56 may comprise magnetic material, such as ferrous material embedded in the shaft 30, or a magnetic strip affixed to or disposed within the shaft 30, that can be used in conjunction with a magnetic sensor [see 0068, 0071 and fig 5A] and magnetic sensors (e.g., magnetic coils) mounted therein or thereon [see 0036].

Regarding claim 30, Olson discloses wherein a longitudinal length of each one of the plurality of magnetically permeable shaft strips is the same with respect to one another [see figs 5A-5B],

Regarding claim 31, Olson discloses wherein the elongate shaft includes a shaft sensor disposed along a portion of the shaft length. [see 0068 and figs 5A-5B

Regarding claim 32, Olson discloses wherein the plurality of magnetically permeable shaft strips are disposed between an inner surface of the elongate shaft and an inner surface of the shaft sensor (54) [see fig 5B] and by disclosing a magnetic strip (56) affixed to or disposed within the shaft 30 [see 0056].

Regarding claim 37, Olson discloses wherein a longitudinal length of each of the plurality of magnetically permeable shaft strips decreases in a first circumferential direction [see fig 5A].

Regarding claim 38, Olson discloses wherein a distal end of each of the magnetically permeable shaft strips is disposed at a same longitudinal length along the shaft longitudinal axis [see figs 5A-B].

Regarding claim 39, Olson discloses wherein a circumferential spacing between each one of the plurality of magnetically permeable shaft strips is equal [see figs 5A-B].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36, 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over by Olson (Pub. No.: US 2013/0137963) in view of Buesseler et al (Pub. No.: US 2016/0276739).
Regarding claim 33, Olson doesn't disclose wherein the shaft sensor includes a coil extending along and disposed about the shaft longitudinal axis.
Nonetheless, Buesseler et a I disclose position sensor 26 comprises a coil winding (see coil windings 74 of FIG. 4) having an internal, central passage in which core 70 is disposed and through which tube 50 extends. The coil windings 74 of position sensor 26 may be formed from a length of conductive wire, such as copper, spirally wound about center line [see 9965 and fig 4], Buesseler et al disclose a polymer tube 150 has a helical coil 152 of high permeability material (for example, Metglas) wound around its exterior surface [see 0095 and fig 23] and disclose the coil winding may be embedded within sheath [see 0065 and fig 4].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Olson and Buesseler et al by using a coil extending along and disposed about the shaft longitudinal axis; to generate a current flow when subject to a magnetic field [see abstract, Buesseler et al] and to determine the location of that sensor within a three-dimensional space defined by the magnetic fields [see 0006, Buesseler et al].

Regarding claims 34-35, Olson et al don’t disclose wherein the magnetically permeable strip is disposed between an inner surface of the elongate shaft and the coil and the magnetically permeable sheath strip is disposed between the coil and an outer surface of the elongate sheath.
Nonetheless, Buesseler et al disclose position sensor 26 is increased by placement of a high magnetic permeable material adjacent to, in close proximity to, underneath, next to, or otherwise disposed in relation to the coil windings forming the sensor to increase magnetic field interaction with the position sensor [see 0057, 0065,0091 and fig 4], Buesseler et al disclose the coil winding may be embedded within sheath [see 0065 and fig 4],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Olson et al and Buesseler et al by having magnetically permeable sheath strip is disposed between an inner surface of the elongate shaft and the coil and the magnetically permeable sheath strip is disposed between the coil and an outer surface of the elongate sheath; to increase magnetic field interaction with the position sensor [see 0057, Buesseler et al],

Regarding claims 36, 42, Olson doesn't disclose wherein the magnetically permeable shaft strips are formed from a metallic glass alloy.
Nonetheless, Buesseler et al disclose a strip 136 of high permeability material (for example, a Metglas strip) is shown arranged longitudinally on an outer surface of a polymer tube 138 [see 0091], Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Olson and Buesseler et al by having the magnetically permeable shaft strips are formed from a metallic glass alloy; due to its high permeability [see 0091, Buesseler et al].

Regarding claims 40, 45, Olson discloses catheter comprising:
an elongate shaft extending along a shaft longitudinal axis and including a shaft proximal end and a shaft distal end [see 0032, 0035,0068, 0071 and figs 5A-5B] by disclosing a shaft 30 having a proximal end 32 and a distal end 34 [see 0032];
a plurality of magnetically permeable shaft strips disposed along a shaft length of the elongate shaft [see figs 5A-5B], wherein:
the plurality of magnetically permeable shaft strips are circumferentially spaced apart from one another in a radial direction [see figs 5A-5B]; 
the magnetically permeable shaft strips longitudinally extend along the elongate shaft [see figs 5A-5B],
Olson doesn’t disclose a sensor coil disposed along a portion of the shaft length.
Nonetheless, Buesseler et al disclose position sensor 26 is increased by placement of a high magnetic permeable material adjacent to, in close proximity to, underneath, next to, or otherwise disposed in relation to the coil windings forming the sensor to increase magnetic field interaction with the position sensor [see 0057, 0065,0091 and fig 4], Buesseler et al disclose the coil winding may be embedded within sheath [see 0065 and fig 4].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Olson and Buesseler et al by using a coil extending along and disposed about the shaft longitudinal axis; to generate a current flow when subject to a magnetic field [see abstract, Buesseler et al] and to determine the location of that sensor within a three-dimensional space defined by the magnetic fields [see 0006, Buesseler et al].

Regarding claim 43, Olson discloses wherein each of the plurality of magnetically permeable shaft strips are circumferentially spaced apart from one another by a same distance [see figs 4-5].

Regarding claim 44, Olson discloses wherein each of the plurality of magnetically permeable shaft strips are circumferentially spaced apart from one another by a different distance [see figs 4-5].


Regarding claim 46, Olson discloses wherein each one of the magnetically permeable shaft strips is formed from a plurality of traces [see fig 4-5].

Regarding claim 47, Olson discloses wherein the elongate shaft defines a plurality of lumens longitudinally extending through a wall of the catheter shaft [see figs 4-5].

Regarding claim 48, Olson discloses wherein each of the plurality of magnetically permeable shaft strips is disposed in one of the plurality of lumens [see figs 4-5].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793